DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 2/21/2022 was filed after the mailing date of the office action mailed on 12/24/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
	3.	The Applicants have submitted claim amendments on 3/1/2022 in response to the office action mailed on 12/24/2021.  The status of the claims is as follows.

Claim Rejections - 35 USC § 102
4.	Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) and rejected under 35 U.S.C. 102(a)(2) as being anticipated by (US 2015/0259493 A1) to Nederkoorn et al.  (hereinafter Nederkoorn).
The above noted rejection is hereby withdrawn.  
 

NEW Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


7.	Claims 1-3, 5-10 and 12-14 are rejected under 35 U.S.C. 102(a)(1) and rejected under 35 U.S.C. 102(a)(2) as being anticipated by (US 2021/0237035 A1) to Gomes et al.  (hereinafter Gomes).
Gomes is directed toward hollow particles having a polyurethane wall portions.  Gomes discloses at paragraph [0004] that hollow core granules can have one or more walls that defines a hollow core.  Gomes discloses at paragraph [0035] that the hollow core granule comprises a binder.  Gomes discloses at paragraph [0039] that the binder material may be a polyurethane.  Gomes discloses at paragraph [0041] that the hollow 

NEW Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


s 1-3, 5-10 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over (US 2015/0259493 A1) to Nederkoorn et al.  (hereinafter Nederkoorn) in view of (US 2021/0237035 A1) to Gomes et al.  (hereinafter Gomes).
	Nederkoorn is directed toward hollow polyurethane spherical particles having an solid outer wall and internal porosity.   Nederkoorn discloses at paragraph [0011] that the particles may have polyurethane walls.  Nederkoorn discloses at paragraph [0012] that the particle is a prorous hollow core-shell particle.  Nederkoorn discloses at paragraph [0028] that the foamed spherical particle is formed from a polyurethane.   Nederkoorn discloses at paragraph [0052] that the particles have voids sizes that would provide Applicants range of 10% to 90%.  Nederkoorn discloses at paragraph [0012] that the particles are spherical with a hollow interior and a solid outer shell.   Nederkoorn discloses at paragraph [0048] that the particles were about 232 nm or 0.232 microns that fall within Applciants range of 0.1 microns to 500 microns.  Nederkoorn discloses a hollow particle that is capable of being used as a water or oil absorber and as a weight reducing material.  Nederkoorn discloses at paragraph [0052] that the particles were foamed at 100C that reads on Applicants range of 90C to 150C and would be expected to be the same or equal to the material glass transition temperature to allow for foam expansion and would be expected to have the same ClogP value at 100C during foaming.   Nederkoorn as argued by the Applicant fails to have the void volume, but analogous art Gomes discloses that feature of particle volume and would be obvious to modify the particle to that size range.
Gomes is directed toward hollow particles having a polyurethane wall portions.  Nederkoorn and Gomes are both directed toward hollow particles having a polyurethane 
It would be obvious at the time of filing based on the disclosures of Nederkoorn in view of Gomes to modify the particle volume diameter that forms a prime facie case of obviousness that reads on claims 1-3, 5-10 and 12-14.

11.	Claims 1-3 and 5-16 are rejected under 35 U.S.C. 103 as being unpatentable over (US 2015/0259493 A1) to Nederkoorn et al.  (hereinafter Nederkoorn) in view of (US 2021/0237035 A1) to Gomes et al.  (hereinafter Gomes) and further in view of (US 2020/0317882 A1) to Prissok et al.  (hereinafter Prissok).
	Nederkoorn is directed toward hollow polyurethane spherical particles having an solid outer wall and internal porosity.   Nederkoorn discloses at paragraph [0011] that 
Gomes is directed toward hollow particles having a polyurethane wall portions.  Nederkoorn and Gomes are both directed toward hollow particles having a polyurethane wall portions and therefore are analogous.  Gomes discloses at paragraph [0004] that hollow core granules can have one or more walls that defines a hollow core.  Gomes discloses at paragraph [0035] that the hollow core granule comprises a binder.  Gomes discloses at paragraph [0039] that the binder material may be a polyurethane.  Gomes 
Prissok is directed toward hollow particles having a polyurethane wall portions.  Nederkoorn and Prissok are both directed toward hollow particles having a polyurethane wall portions and therefore are analogous.  Prissok teaches at paragraph [0001] that hollow beads are made of thermoplastic polymers that have a void.  Prissok teaches at paragraph [0021] that the urethane may be made from an aliphatic diisocyanate and polyol.   Prissok teaches at paragraph [0035] that the particles are produced at 140C to 250C.  Prissok teaches at paragraph [0043] that the pore volume is 60% to 90% hollow.  One skilled in the art would be motivated to use an aliphatic polyurethane that has less toxicity and is more flexible.
It would be obvious at the time of filing based on the disclosures of Nederkoorn in view of Gomes and Prissok to modify the particle volume diameter that forms a prime facie case of obviousness that reads on claims 1-3 and 5-16.

Conclusion
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

13.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D WASHVILLE whose telephone number is (571)270-3262. The examiner can normally be reached M-F 9-5.

15.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


17.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY D WASHVILLE/Primary Examiner, Art Unit 1766